Citation Nr: 0607376	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-29 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, C6-C7 (claimed as neck condition) as secondary to 
service-connected residuals, shell fragment wound, right 
buttock and thigh.  

2.  Entitlement to service connection for a back condition, 
as secondary to service-connected residuals, shell fragment 
wound, right buttock and thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision of the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence received at the Board in February 2006, the 
veteran requested a video conference hearing before the 
Board.  

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The veteran should be scheduled for a 
hearing before the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


